        Case 1:10-cr-00905-LTS Document 2307 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES,
                                                          No. 10 Cr. 905 (LTS)
                      Plaintiff,
                                                          ORDER
              -against-

ANDY LOCIER,

                      Defendants.


              Defendant Locier has moved for early termination of his term of supervised

release. (Docket Entry No. 2306.) The Government is hereby directed to file any opposition to

the motion on ECF by 5 p.m. on May 13, 2020.

              SO ORDERED.

Dated: New York, New York

       May 12, 2020

                                                         /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                         United States District Judge




LOCIER ORD.DOCX                                VERSION MAY 12, 2020                             1
